Exhibit 10.1

AMENDED AND RESTATED BUSINESS MANAGEMENT AGREEMENT

THIS AMENDED AND RESTATED BUSINESS MANAGEMENT AGREEMENT (this “Agreement”),
dated as of February 11, 2019, is entered into by and between Inland Real Estate
Income Trust, Inc., a Maryland corporation (the “Company”), and IREIT Business
Manager & Advisor Inc., an Illinois corporation (the “Business Manager”).

WITNESSETH:

WHEREAS, the Company is a Maryland corporation created in accordance with
Maryland General Corporation Law and intends to continue to qualify as a REIT
(as defined below);

WHEREAS, the Company desires to avail itself of the experience, sources of
information, advice, assistance and facilities available to the Business Manager
and to have the Business Manager undertake the duties and responsibilities
hereinafter set forth, on behalf of, and subject to the supervision of, the
Board of Directors (as defined below), all as provided herein;

WHEREAS, the Business Manager is willing to undertake to render these services,
subject to the supervision of the Board of Directors, on the terms and
conditions hereinafter set forth;

WHEREAS, the Company and the Business Manager previously entered into that
certain Business Management Agreement, dated as of October 18, 2012 (the
“Original Agreement”); and

WHEREAS, the Company and the Business Manager desire to amend and restate the
Original Agreement in its entirety to, among other things, eliminate the
provision of acquisition fees and real estate sales commissions payable to the
Business Manager by the Company.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, the
parties hereto agree as follows:

1.                  Definitions. As used herein, the following capitalized terms
shall have the meanings set forth below:

“Acquisition Expenses” means any and all expenses incurred by the Company, the
Business Manager or any Affiliate of either in connection with selecting,
evaluating or acquiring any investment in Real Estate Assets, including but not
limited to legal fees and expenses, travel and communication, appraisals and
surveys, nonrefundable option payments regardless of whether the Real Estate
Asset is acquired, accounting fees and expenses, computer related expenses,
architectural and engineering reports, environmental and asbestos audits and
surveys, title insurance and escrow fees, and personal and miscellaneous
expenses.

1 

 

“Acquisition Fees” means any and all fees and commissions, exclusive of
Acquisition Expenses, paid by any Person to any other Person (including any fees
or commissions paid by or to any Affiliate of the Company or the Business
Manager) in connection with making or investing in Mortgage Loans or other Loans
or the purchase, development or construction of an Real Estate Asset, including,
without limitation, real estate commissions, selection fees, investment banking
fees, third party seller’s fees (to the extent the Company agrees to pay these
fees as part of an acquisition), development fees, construction fees,
non-recurring management fees, loan fees, points or any other fees of a similar
nature. Excluded shall be development fees and construction fees paid to any
Person not affiliated with the Sponsor in connection with the actual development
and construction of any Property.

“Affiliate” or “Affiliates” means, with respect to any other Person: any Person
directly or indirectly owning, controlling or holding, with the power to vote,
ten percent (10%) or more of the outstanding voting securities of such other
Person; any Person ten percent (10%) or more of whose outstanding voting
securities are directly or indirectly owned, controlled or held, with the power
to vote, by such other Person; any Person directly or indirectly controlling,
controlled by or under common control with such other Person; any executive
officer, director, trustee, general partner or manager of such other Person; and
any legal entity for which such Person acts as an executive officer, director,
trustee, general partner or manager.

“Average Invested Assets” means, for any period, the average of the aggregate
book value of the assets of the Company, including all intangibles and goodwill,
invested, directly or indirectly, in equity interests in, and Loans secured by,
Real Estate Assets, and all Real Estate-Related Securities and consolidated and
unconsolidated Joint Ventures or other partnerships, before non-cash charges
such as depreciation, amortization, impairments and bad debt reserves, computed
by taking the average of these values at the end of each month during the
relevant calendar quarter.

“Board of Directors” means the persons holding the office of director of the
Company as of any particular time under the Charter.

“Business Day” means any day other than Saturday, Sunday or any other day on
which national banks are required or are authorized to be closed in Chicago,
Illinois.

“Business Management Fee” means the fee payable to the Business Manager under
Section 7(a) hereof.

“Charter” means the articles of incorporation of the Company, as amended or
restated from time to time.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder or corresponding provisions of subsequent revenue laws.

“Equity Stock” means all classes or series of capital stock of the Company
authorized under the Charter, including, without limit, its common stock, $.001
par value per share, and preferred stock, $.001 par value per share.

2 

 

“Fiscal Year” means the calendar year ending December 31.

“GAAP” means generally accepted accounting principles as in effect in the United
States of America from time to time or any other accounting basis mandated by
the Securities and Exchange Commission.

“Gross Offering Proceeds” means the total proceeds from the sale of up to
150,000,000 Shares in the Offering before deducting Issuer Costs. For purposes
of calculating Gross Offering Proceeds, the selling price for all Shares,
including those for which volume discounts apply, shall be deemed to be $10.00
per Share. Unless specifically included in a given calculation, Gross Offering
Proceeds does not include any proceeds from the sale of Shares under the
Company’s distribution reinvestment plan.

“Independent Director” means any director of the Company who is an “Independent
Director” for purposes of the Charter.

“Invested Capital” means the aggregate original issue price paid for the Shares,
before reduction for Organization and Offering Expenses, reduced by any
distribution of Sale or financing proceeds.

“Issuer Costs” means all expenses, other than Selling Commissions and the
Marketing Contribution, incurred by, and to be paid from, the assets of the
Company in connection with and in preparing the Company for registration and
offering its Shares to the public, including, but not limited to, expenses for
printing, engraving and mailing, salaries of the employees of the Company, or
the Sponsor and its Affiliates, while engaged in sales activity, charges of
transfer agents, registrars, trustees, escrow holders, depositaries and experts,
expenses of qualifying the sale of the Shares under federal and state laws,
including taxes and fees and accountants’ and attorneys’ fees and expenses.

“Joint Venture” means a joint venture, limited liability company, corporation or
partnership arrangement in which the Company, or any subsidiary thereof, is a
co-venturer, member, stockholder or partner with one or more other Persons or an
entity, which acquires, owns or manages Real Estate Assets.

“Key Person” means a natural person who, at the time of the determination: (1)
serves as an executive officer of the Company; (2) serves as an executive
officer of the Business Manager; or (3) performs services that are integral to
the operation of the Company, as mutually agreed upon in writing by the Company
and the Business Manager; provided, however, that for purposes of clauses (1)
and (2), a “Key Person” shall not include any person that, as of the date on
which the Company has mailed or otherwise delivered the Qualifying
Internalization Notice, concurrently serves as a director or executive officer
of any other REIT(s) sponsored by the Sponsor; provided, further, that for
purposes of this definition, a secretary of an entity shall not be considered an
“executive officer.”

3 

 

“Liquidity Amount” means: (1) in the case of a Sale of Real Estate Assets, the
Net Sales Proceeds realized by the Company from the Sale of Real Estate Assets
since the Company’s inception and distributed to Stockholders, in the aggregate,
plus the total amount of any other distributions paid by the Company to
Stockholders, in the aggregate, from the Company’s inception until the date that
the Liquidity Amount is determined, in the aggregate; and (2) in the case of a
Liquidity Event, the Market Value, plus the total distributions paid by the
Company to Stockholders from the Company’s inception until the date that the
Liquidity Amount is determined.

“Liquidity Event” means a Listing or any merger, reorganization, business
combination, share exchange or acquisition by any Person or related group of
Persons of beneficial ownership of all or substantially all of the Shares in one
or more related transactions, or another similar transaction involving the
Company, pursuant to which the Stockholders receive cash or the securities of
another issuer that are listed on a national securities exchange, as full or
partial consideration for their Shares.

“Listing” means, in the aggregate, the filing of a Form 8-A (or any successor
form) with the Securities and Exchange Commission to register any or all Shares,
or the shares of common stock of any of the Company’s subsidiaries, on a
national securities exchange, the approval of the original listing application
related thereto by the applicable exchange and the commencement of trading in
the Shares, or the shares of common stock of any of the Company’s subsidiaries,
on the exchange. Upon a Listing, the Shares, or the shares of common stock of
the Company’s subsidiaries, shall be deemed “Listed.” A Listing shall also be
deemed to occur on the effective date of a merger in which the consideration
received by the holders of the Shares is securities of another issuer that are
listed on a national securities exchange; provided, however, that if the merger
is effectuated through a wholly owned subsidiary of the Company, a Listing will
not occur until the consideration received by the Company shall be distributed
to the holders of the Shares.

“Loans” means debt financing evidenced by bonds, notes, debentures or similar
instruments or letters of credit and Mortgage Loans.

4 

 

“Market Value” means the value of the Company measured in connection with an
applicable Liquidity Event determined as follows: (1) in the case of a Listing
of the Shares, or the shares of common stock of any of the Company’s
subsidiaries, by taking the average closing price over the period of thirty (30)
consecutive trading days during which the Shares, or the shares of the common
stock of the Company’s subsidiary, as applicable, are eligible for trading,
beginning on the 180th day after Listing of the Shares, or the shares of the
common stock of the Company’s subsidiary, as applicable, multiplied by the
number of Shares, or the shares of the common stock of the Company’s subsidiary,
as applicable, outstanding on the date of measurement; or (2) in the case of the
receipt by Stockholders of securities of another entity that are trading on a
national securities exchange prior to, or that become listed on a national
securities exchange concurrent with, the consummation of the Liquidity Event, as
follows: (a) in the case of securities of another entity that are trading on a
national securities exchange prior to the consummation of the Liquidity Event,
the value ascribed to the securities in the transaction giving rise to the
Liquidity Event, multiplied by the number of those securities issued to the
holders of the Shares in respect of the transaction; and (b) in the case of
securities of another entity that become listed on a national securities
exchange concurrent with the consummation of the Liquidity Event, the average
closing price over a period of thirty (30) consecutive trading days during which
the securities are eligible for trading, beginning on the 180th day after the
listing of the securities, multiplied by the number of those securities issued
to the holders of the Shares in respect of the transaction. In addition, any
distribution of cash consideration received by the Stockholders in connection
with any Liquidity Event shall be added to the Market Value determined in
accordance with clause (1) or (2).

“Marketing Contribution” means any and all compensation payable to underwriters,
dealer managers or other broker-dealers in connection with marketing the sale of
Shares, including, without limitation, compensation payable to Inland Securities
Corporation, and which includes reimbursement for any out-of-pocket, itemized
and detailed due diligence expenses incurred in connection with investigating
the Company or any offering of Shares.

“Mortgage Loans” means notes or other evidences of indebtedness or obligations
that are secured or collateralized, directly or indirectly, by Real Property or
other interests in Real Property.

“Net Income” means, for any period, the aggregate amount of total revenues
applicable to the period less the expenses applicable to the same period other
than additions to, or allowances for, non-cash charges such as depreciation,
amortization, impairments and bad debt reserves and excluding any gain from any
Sale.

“Net Sales Proceeds” means the proceeds from any Sale of Real Estate Assets,
less any costs incurred in selling the Real Estate Asset(s) including, but not
limited to, legal fees and selling commissions and further reduced by the amount
of any indebtedness encumbering the Real Estate Asset(s).

“Offering” means the initial public offering of Shares on a “best efforts” basis
pursuant to the Prospectus, as amended and supplemented from time to time.

5 

 

“Organization and Offering Expenses” means the aggregate of all Issuer Costs,
plus Selling Commissions and the Marketing Contribution.

“Person” means any individual, corporation, business trust, estate, trust,
partnership, limited liability company, association, two or more persons having
a joint or common interest or any other legal or commercial entity.

“Priority Return” means a seven percent (7.0%) per annum cumulative, pre-tax
non-compounded return on Invested Capital.

“Property” or “Properties” means interests in: (1) Real Property; (2) long-term
ground leases; or (3) any buildings, structures, improvements, furnishings,
fixtures and equipment, whether or not located on the Real Property, in each
case owned or to be owned by the Company either directly or indirectly through
one or more Affiliates, Joint Ventures, partnerships or other legal entities.

“Property Improvements” means any monies invested or otherwise funded by the
Company, directly or indirectly to develop, construct, renovate, or otherwise
physically improve a Real Estate Asset, including, but not limited to major
tenant improvements, whether pursuant to allowances, concessions or rent
abatements, all to the extent that the monies invested or funded for each of
these purposes were approved by the Board of Directors as part of the initial
plan for the Real Estate Asset.

“Prospectus” has the meaning set forth in Section 2(10) of the Securities Act of
1933, as amended (the “Securities Act”), including a preliminary prospectus, an
offering circular as described in Rule 253 of the General Rules and Regulations
under the Securities Act, or, in the case of an intrastate offering, any
document by whatever name known, utilized for the purpose of offering and
selling the Shares to the public.

“Real Estate Assets” means any and all Properties and other direct or indirect
investments in equity interests in, or Loans secured, directly or indirectly,
by, or otherwise relating to, Property (other than investments in bank accounts,
money market funds or other current assets), including any interest in a Joint
Venture, owned by the Company, directly or indirectly through one or more of its
Affiliates or Joint Ventures. Notwithstanding the foregoing, “Real Estate
Assets” shall not include any investments in Real Estate-Related Securities.

“Real Estate Manager” means Inland Commercial Real Estate Services LLC, a
Delaware limited liability company, or any of its successors or assigns, or
entities owned or controlled by the Sponsor and engaged by the Company to manage
a Property or Properties.

“Real Estate-Related Securities” means investments in equity securities of both
publicly traded and private companies, including REITs and pass-through
entities, that own Real Estate Assets, including investments in commercial
mortgage-backed securities, owned by the Company, directly or indirectly through
one or more of its Affiliates or Joint Ventures, but excluding, for these
purposes, ownership interests in a Joint Venture.

6 

 

“Real Property” means land, rights or interests in land (including, but not
limited to, leasehold interests), and any buildings, structures, improvements,
furnishings, fixtures and equipment located on, or used in connection with, land
and rights or interest in land.

“REIT” means a real estate investment trust as defined in Sections 856 through
860 of the Code.

“Sale” means any transaction or series of transactions, regardless of whether
Net Sales Proceeds are distributed to Stockholders as a result thereof, whereby:
(1) the Company directly or indirectly, including through any Affiliate (except
as described in other subsections of this definition), sells, grants, transfers,
conveys, or relinquishes its ownership of any Real Estate Asset or portion
thereof, except for a contribution to a Joint Venture in which the Company,
directly or indirectly, has, or will have, an ownership interest; (2) the
Company directly or indirectly, including through any Affiliate (except as
described in other subsections of this definition), sells, grants, transfers,
conveys, or relinquishes its ownership of all or substantially all of the
interest of the Company in any Joint Venture in which it is a co-venturer or
partner; (3) any Joint Venture directly or indirectly (except as described in
other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any Real Estate Asset or portion thereof
(excluding for these purposes any Loans or Mortgage Loans); (4) the Company or
any Joint Venture directly or indirectly, including through any Affiliate
(except as described in other subsections of this definition), sells, grants,
transfers, conveys, or relinquishes its ownership of any Property or portion
thereof, through any event which results in the Company or the Joint Venture, as
applicable, receiving a insurance proceeds or condemnation awards; (5) the
Company directly or indirectly, including through any Affiliate (except as
described in other subsections of this definition), sells, grants, transfers,
conveys, or relinquishes its ownership of any other Real Estate Asset not
previously described in this definition or any portion thereof. Notwithstanding
anything to the contrary herein, the sale, grant, transfer or conveyance of any
Real Estate-Related Security shall not be treated as a “Sale” hereunder.

“Selling Commissions” means any and all commissions, not to exceed seven percent
(7.0%) of the gross offering price of any Shares, payable to underwriters,
dealer managers or other broker-dealers in connection with the sale of Shares.

“Shares” means the shares of common stock, par value $.001 per share, of the
Company, and “Share” means one of those Shares.

“Sponsor” means Inland Real Estate Investment Corporation, a Delaware
corporation.

“Stockholders” means holders of shares of the Company’s common stock, $.001 par
value per share, or any other share of Equity Stock having the right to elect
directors of the Company.

7 

 

“Total Operating Expenses” means the aggregate expenses of every character paid
or incurred by the Company as determined under GAAP, including the Business
Management Fee and other fees payable hereunder, but excluding:

(a)       the expenses of raising capital such as Organization and Offering
Expenses, legal, audit, accounting, underwriting, brokerage, listing,
registration and other fees, printing and other expenses and taxes incurred in
connection with the issuance, distribution, transfer, registration and listing
of any shares of the Equity Stock;

(b) Property expenses incurred at each Property, including any fees paid to, or
expenses reimbursed on behalf of, the Real Estate Manager;

(c)       interest payments;

(d)       taxes;

(e)       non-cash charges such as depreciation, amortization, impairments and
bad debt reserves;

(f)       any incentive fee payable pursuant to Section 7(b) hereof; and

(g)       Acquisition Fees, Acquisition Expenses, real estate commissions on
resale of property and other expenses connected with acquiring, disposing and
owning Real Estate Assets (such as the costs of foreclosure, insurance premiums,
legal services, maintenance, repair and Property improvements).

2.                  Duties of the Business Manager. The Business Manager shall
consult with the Company and shall furnish advice and recommendations with
respect to all aspects of the business and affairs of the Company. The Business
Manager shall inform the Board of Directors of factors that come to the Business
Manager’s attention that may, in its opinion, influence the policies of the
Company. Subject to the supervision of the Board of Directors and consistent
with the provisions of the Charter, the Business Manager, directly or indirectly
through Affiliates or third parties supervised by the Business Manager or its
Affiliates, shall use commercially reasonable efforts to:

(a)                identify potential investment opportunities in Real Estate
Assets located in the United States, consistent with the Company’s investment
objectives and policies; including but not limited to:

(i)                 locating, analyzing and selecting potential investments in
Real Estate Assets;

(ii)               structuring and negotiating the terms and conditions of
acquisition and disposition transactions;

8 

 

(iii)             arranging financing and refinancing or other changes in the
asset or capital structure of the Company and reinvesting the proceeds from the
Sale of, or otherwise deal with the investments in, Real Estate Assets; and

(iv)             overseeing material leases and service contracts, related to
the Real Estate Assets.

(b)               assist the Board of Directors in evaluating investment
opportunities;

(c)                provide the Board of Directors with research and other
statistical data and analysis in connection with Real Estate Assets and the
Company’s operations and investment policies;

(d)               manage the Company’s day-to-day operations, consistent with
the investment objectives and policies established by the Board of Directors
from time to time, including hiring and supervising Company employees, if any;

(e)                investigate and conduct relations with lenders, consultants,
accountants, brokers, third party asset managers, attorneys, underwriters,
appraisers, insurers, corporate fiduciaries, banks, builders and developers,
sellers and buyers of investments and persons acting in any other capacity
specified by the Company from time to time, and enter into contracts in the
Company’s name with, and retaining and supervising services performed by, such
parties in connection with investments that have been or may be acquired or
disposed of by the Company;

(f)                cooperate with the Real Estate Manager in connection with
real estate management services and other activities relating to Real Estate
Assets, subject to any requirement under the laws, rules and regulations
affecting REITs that own Real Property that the Business Manager or the Real
Estate Manager, as the case may be, qualifies as an “independent contractor” as
that phrase is used in connection with applicable laws, rules and regulations
affecting REITs;

(g)               upon request of the Company, act, or obtain the services of
others to act, as attorney-in-fact or agent of the Company in making, acquiring
and disposing of investments, disbursing and collecting funds in connection with
any acquisition or disposition, paying the debts and fulfilling the obligations
of the Company and handling, prosecuting and settling any claims of the Company,
including foreclosing and otherwise enforcing mortgage and other liens and
security interests securing investments;

(h)               assist in negotiations on behalf of the Company with
investment banking firms and other institutions or investors for public or
private sales of Equity Stock or for other financing on behalf of the Company,
provided that in no event may the Business Manager act as a broker, dealer,
underwriter or investment advisor of, or for, the Company;

9 

 

(i)                 maintain, with respect to any Real Property and to the
extent available, title insurance or other assurance of title and customary
fire, casualty and public liability insurance;

(j)                 coordinate placement of casualty and public liability
insurance and directors’ and officers’ insurance;

(k)               except as otherwise provided by the Company, provide office
space, equipment and personnel as required for the performance of the foregoing
services as Business Manager, subject to the reimbursement of costs associated
therewith;

(l)                 advise the Board of Directors, from time to time, of the
Company’s operating results and coordinate preparation, with the Real Estate
Manager, of an operating budget including one, three and five year projections
of operating results and such other reports as may be appropriate for each Real
Estate Asset;

(m)             prepare, on behalf of the Company, and supervise the filing of
all reports required by the Securities and Exchange Commission, including
without limitation Current Reports on Form 8-K, Quarterly Reports on Form 10-Q
and Annual Reports on Form 10-K, and all reports and returns required by the
Internal Revenue Service, other state or federal governmental agencies or other
Company vendors relating to the Company and its operations, including
specifically its compliance with REIT rules;

(n)               prepare, on behalf of the Company, and supervise the
distribution of reports to Stockholders, and act on behalf of the Company to
communicate with Stockholders, brokers, dealers, financial advisors and
custodians, whether by in person, written, electronic or telephonic means;

(o)               arrange for, and plan, the Company’s annual meetings of
Stockholders;

(p)               supervise communications with the Company’s transfer agent;

(q)               maintain the Company’s books and records including, but not
limited to, appraisals and fairness opinions obtained in connection with
acquiring or disposing Real Estate Assets;

(r)                 assist the Board of Directors in evaluating Sales and
Liquidity Events, including without limitation: (i) performing due diligence in
connection with investigating potential Sales or Liquidity Events; (ii)
selecting and conducting relations with experts, investment banking firms and
potential acquirors of Real Estate Assets, among others; (iii) preparing
investment and other strategic models regarding Liquidity Events for evaluation
by the Board of Directors; and (iv) preparing written reports and making
presentations regarding potential Sales and Liquidity Events to the Board of
Directors;

10 

 

(s)                administer the Company’s bookkeeping and accounting
functions, including without limitation: (i) establishing and implementing
accounting and financial reporting procedures, processes and policies; (ii)
maintaining the Company’s general ledger and sub ledgers; (iii) recording
investments in Real Estate Assets, investments in Joint Ventures and any funding
of indebtedness; (iv) performing accounting research; (v) budgeting, forecasting
and analyzing the Company’s performance; (vi) assisting in selecting and
implementing accounting and financial system software; (vii) overseeing platform
accounting functions and practices; (viii) reporting to the Board of Directors
and audit committee; (ix) monitoring the Company’s compliance with The
Sarbanes–Oxley Act of 2002, as amended, and the effectiveness of the Company’s
internal controls; (x) monitoring and ensuring compliance with ratios and
covenants set forth in the loan documents for any Loans; (xi) providing required
monthly, quarterly and annual financial reporting to the Company’s lenders; and
(xii) ensuring proper accounting treatment for derivative instruments;

(t)                 enter into ancillary agreements with the Sponsor and its
Affiliates to arrange for the services and licenses to be provided by the
Business Manager hereunder, as summarized on Schedule 2(t) hereto (collectively,
the “Service Provider Agreements”); and

(u)               undertake and perform all services or other activities
necessary and proper to carry out the Company’s investment objectives, including
providing secretarial, clerical and administrative assistance for the Company
and maintaining a web site that provides up-to-date Company information.

3.                  No Partnership or Joint Venture. The Company and the
Business Manager are not, and shall not be deemed to be, partners or Joint
Venturers with each other.

4.                  REIT Qualifications. Notwithstanding any other provision of
this Agreement to the contrary, the Business Manager shall refrain from taking
any action that, in its reasonable judgment or in any judgment of the Board of
Directors of which the Business Manager has written notice, would adversely
affect the qualification of the Company as a REIT under the Code or that would
violate any law, rule or regulation of any governmental body or agency having
jurisdiction over the Company, its Equity Stock or its Real Estate Assets, or
that would otherwise not be permitted by the Charter. If any such action is
ordered by the Board of Directors, the Business Manager shall promptly notify
the Board of Directors that, in the Business Manager’s judgment, the action
would adversely affect the Company’s status as a REIT or violate any law, rule
or regulation or the Charter, and that the Business Manager shall refrain from
taking such action pending further clarification or instruction from the Board
of Directors.

11 

 

5.                  Bank Accounts. At the direction of the Board of Directors or
the officers of the Company, the Business Manager shall establish and maintain
bank accounts in the name of the Company, and shall collect and deposit into and
disburse from such accounts moneys on behalf of the Company, upon such terms and
conditions as the Board of Directors may approve, provided that no funds in any
such account shall be commingled with funds of the Business Manager. The
Business Manager shall, from time to time, as the Board of Directors or the
officers of the Company may require, render appropriate accountings of such
collections, deposits and disbursements to the Board of Directors and to the
Company’s auditors.

6.                  Fidelity Bond. The Business Manager shall not be required to
obtain or maintain a fidelity bond in connection with performing its services
hereunder.

7.                  Compensation. Subject to the provisions of this Agreement,
including Section 12 hereof, and in addition to any compensation for additional
services that may be paid pursuant to Section 9 hereof, for services rendered
hereunder the Company shall pay, in cash, to the Business Manager the following:

(a)                An annual business management fee (the “Business Management
Fee”) equal to 0.65% of Average Invested Assets, payable quarterly in an amount
equal to 0.1625% of Average Invested Assets as of the last day of the
immediately preceding quarter; provided, that the Business Manager may decide,
in its sole discretion, to be paid an amount less than the total amount to which
it is entitled in any particular quarter, and the excess amount that is not paid
may, in the Business Manager’s sole discretion, be waived permanently or
deferred or accrued, without interest, to be paid at a later point in time.

(b)               Upon any (i) Sale of Real Estate Assets in which the Net Sales
Proceeds resulting from the Sale are specifically identified and distributed to
Stockholders or (ii) Liquidity Event (each, an “Incentive Triggering Event”), an
incentive fee equal to ten percent (10.0%) of the amount by which: (1) the
Liquidity Amount exceeds (2) Invested Capital, plus the total distributions
required to be paid to Stockholders in order to pay them the Priority Return,
measured as of the date of the applicable Incentive Triggering Event set forth
in clause (i) or (ii) of this Section 7(b); provided, that if the Company has
not satisfied the Priority Return at the time of any particular Incentive
Triggering Event, this fee shall be paid on any future Incentive Triggering
Event if, at the time, the Company has satisfied the return requirements set
forth in clause (2) herein.

12 

 

8.                  Expenses.

(a)                In addition to the compensation paid to the Business Manager
pursuant to Section 7 and Section 9 hereof, and subject to the limits herein,
the Company shall reimburse the Business Manager, the Sponsor and their
respective Affiliates for all expenses attributable to the Company paid or
incurred by the Business Manager, the Sponsor or their respective Affiliates in
providing certain services and licenses hereunder, including all expenses and
the costs of salaries and benefits of persons employed by the Business Manager,
the Sponsor and their respective Affiliates and performing services for the
Company, except for the salaries and benefits of persons who also serve as one
of the Company’s executive officers or as an executive officer of the Business
Manager or its Affiliates. For purposes of this Section 8(a), a secretary of an
entity shall not be considered an “executive officer.”

(b)               Expenses that the Company shall reimburse pursuant to Section
8(a) hereof include, but are not limited to all:

(i)                 Issuer Costs, in an amount not to exceed one and one-half
percent (1.5%) of Gross Offering Proceeds;

(ii)               expenses, including Acquisition Expenses incurred in
connection with selecting or acquiring Real Estate Assets or any Sale of Real
Estate Assets or any contribution of Real Estate Assets to a Joint Venture;

(iii)             the actual cost of goods and services purchased for and used
by the Company and obtained from entities not affiliated with the Business
Manager;

(iv)             interest and other costs for money borrowed on behalf of the
Company, including points and other similar fees;

(v)               taxes and assessments on income or attributed to Real
Property;

(vi)             premiums and other associated fees for insurance policies
including director and officer liability insurance;

(vii)           expenses of managing and operating Real Estate Assets owned by
the Company, whether payable to an Affiliate of the Company or a non-affiliated
Person;

(viii)         fees and expenses paid to members of the Board of Directors and
the fees and costs of any meetings of the Board of Directors or Stockholders;

(ix)             expenses associated with dividends or distributions paid or
caused to be paid by the Company to Stockholders;

13 

 

(x)               expenses of organizing the Company and filing, revising,
amending, converting or modifying the Charter or the bylaws;

(xi)             expenses associated with Stockholder communications including
the cost of preparing, printing and mailing annual reports, proxy statements and
other reports required by governmental entities;

(xii)           administrative service expenses charged to, or for the benefit
of, the Company by non-affiliated third parties;

(xiii)         audit, accounting and legal fees charged to, or for the benefit
of, the Company by non-affiliated third parties;

(xiv)         transfer agent and registrar’s fees and charges;

(xv)           expenses relating to any offices or office facilities maintained
solely for the benefit of the Company that are separate and distinct from the
Company’s executive offices;

(xvi)         payments made by the Business Manager to Affiliates of the Sponsor
for the services and licenses provided for the benefit of the Company, as
summarized on Schedule 2(t) hereto;

(xvii)       expenses incurred in connection with any Liquidity Event or
Qualifying Internalization (as defined in Section 10(a)); and

(xviii)     expenses incurred in connection with any investment in Real
Estate-Related Securities and charged to, or for the benefit of, the Company by
non-affiliated third parties.

(c)                The Company shall also reimburse the Business Manager, the
Sponsor and their respective Affiliates pursuant to Section 8(a) hereof for the
salaries and benefits of persons employed by the Business Manager, the Sponsor
or their respective Affiliates and performing services for the Company, subject
to the following:

(i)                 In the case of employees of the Sponsor who also provide
services for other entities sponsored by, or affiliated with, the Sponsor, the
Company shall reimburse only a pro rata portion of the salary and benefits of
these persons based on the amount of time spent by such persons on matters for
the Company compared to the time spent by such persons on all other matters
including the Company’s matters.

14 

 

(ii)               In the case of Affiliates of the Sponsor (excluding the
Sponsor and Inland Risk and Insurance Management Services, Inc.), and unless
otherwise agreed to in writing by the Company or the Business Manager, the
Company shall be responsible for the payment of the charges billed by such
Affiliates for work done for the benefit of the Company. Such charges shall be
based upon: (A) such Affiliate’s “hourly billing rate” of its employees, (B)
fixed amounts or (C) a combination of the “hourly billing rate” and fixed
amounts, all as set forth in the respective Service Provider Agreements between
the Business Manager or the Company and the Affiliate. The “hourly billing rate”
for employees of Affiliates of the Sponsor shall be based on the budgeted
salaries, benefits, overhead and operating expenses of such Affiliates. In the
event that an Affiliate of the Sponsor providing services for the benefit of the
Company has revenues for any one Fiscal Year that exceed its expenses for that
year, such Affiliate shall rebate the excess on a pro rata basis to its clients
based on the revenues attributable to such client.

In each case, the Company shall reimburse salaries and related salary expenses
pursuant to this Section 8(c) irrespective of whether the services performed by
the subject persons could have been performed directly for the Company by
independent, non-affiliated third parties.

(d)               The Business Manager shall prepare a statement documenting the
expenses paid or incurred by the Business Manager, the Sponsor and their
respective Affiliates for the Company on a monthly basis. The Company shall
reimburse the Business Manager, the Sponsor and their respective Affiliates for
any expenses reimbursable in accordance with this Section 8 within twenty (20)
days after receipt of such statements. With respect to expenses incurred by
Affiliates of the Sponsor related to services and licenses provided for the
benefit of the Company, or payments made for these services and licenses, the
Business Manager, in its sole discretion, may arrange for payment to be made
directly from the Company to the Affiliates of the Sponsor.

(e)                The Business Manager shall cause the Sponsor and its
Affiliates to direct their employees, who perform services for the Company, to
keep time sheets or other appropriate billing records and receipts in connection
with any reimbursement of expenses made by the Company pursuant to this Section
8. All time sheets or other appropriate billing records or receipts shall be
made available to the Company for review or inspection upon reasonable request
to the Business Manager.

9.                  Compensation for Additional Services, Certain Limitations.
The Company and the Business Manager will separately negotiate and agree on the
fees for any additional services that the Company asks the Business Manager or
its Affiliates to render in addition to those set forth in Section 2 hereof. Any
additional fees or reimbursements to be paid by the Company in connection with
the additional services must be fair and reasonable and shall be approved by a
majority of the Board of Directors, including a majority of the Independent
Directors.

15 

 

10.              Qualifying Internalization.

(a)                Qualifying Internalization Process. At any time following the
one-year anniversary of the completion of the Offering, the Company may elect to
internalize the functions performed by the Business Manager through an
agreed-upon, one-year transition with the Business Manager on the terms and
subject to the conditions set forth in this Section 10 (a “Qualifying
Internalization”). Any decision to pursue a Qualifying Internalization must be
approved by the affirmative vote of a majority of the Board of Directors,
including a majority of the Independent Directors. If the Company elects to
pursue a Qualifying Internalization, the Company shall provide written notice to
the Business Manager, stating the Company’s intention to pursue the Qualifying
Internalization (the “Qualifying Internalization Notice”). During the one-year
period commencing upon the Business Manager’s receipt of the Qualifying
Internalization Notice and ending on the one-year anniversary thereof (the
“Transition Period”), the Company and the Business Manager shall transition the
services provided by the Business Manager to the Company, as follows:

(i)                 during the Transition Period (the “Solicitation Period”),
the Company, or any of its subsidiaries, may, without the Business Manager’s
consent, solicit and offer to hire each Key Person for employment by the Company
or any of its subsidiaries; provided, however, that any Key Person solicited or
hired by the Company or its subsidiaries during the Solicitation Period shall
not commence his or her employment with the Company or its subsidiaries until
the Completion Date (as hereinafter defined); provided, further, that
notwithstanding anything to the contrary in this Agreement, the non-solicitation
provisions of Section 19 of this Agreement shall not apply to the Key Persons
during the Solicitation Period; and

(ii)               upon the written request of the Company, the Business Manager
shall assign one or more of the Service Provider Agreements to the Company.

The closing of the Qualifying Internalization shall occur on the last business
day of the Transition Period or such other date that the Company and the
Business Manager mutually agree (the “Completion Date”) This Agreement shall
terminate on the Completion Date.

(b)               Compensation During the Transition Period. The Company shall
not pay any internalization fee to acquire the Business Manager. The Company
shall continue to compensate the Business Manager on the terms and conditions
set forth in this Agreement throughout the Transition Period. In addition,
Company, in its sole discretion, may agree to pay or reimburse the Business
Manager for: (x) costs and expenses the Business Manager has incurred on the
Company’s behalf in connection with the Qualifying Internalization; and (y)
costs and expenses the Business Manager incurs directly in connection with the
Qualifying Internalization.

16 

 

(c)                Other Arrangements. Notwithstanding anything to the contrary
in Section 10(b) of this Agreement, the Company and the Business Manager may
enter into separate arrangements for the purchase and sale of tangible assets or
services in connection with the Qualifying Internalization, which are not
addressed by paragraphs (i) and (ii) of Section 10(a) of this Agreement. These
arrangements shall be subject to the negotiation and execution of definitive
agreements acceptable to both parties.

11.              Statements. Within a reasonable period of time following the
end of each fiscal or calendar quarter, the Business Manager or service entity
shall furnish to the Company a statement or invoice computing any and all fees
and expense reimbursements due hereunder. The Business Manager shall also
furnish to the Company, within a reasonable period of time following the end of
each Fiscal Year, a statement computing the fees payable to the Business Manager
for the just completed Fiscal Year.

12.              Reimbursement by Business Manager. The Business Manager shall
be obligated to reimburse the Company in the following circumstances:

(a)                On or before the fifteenth (15th) day after the completion of
the annual audit of the Company’s financial statements for each Fiscal Year, the
Business Manager shall reimburse the Company for the amounts, if any, by which
the Total Operating Expenses (including the Business Management Fee and other
fees payable hereunder) of the Company for the Fiscal Year just ended exceeded
the greater of:

(i)                 two percent (2%) of the total of the Average Invested Assets
for the just ended Fiscal Year; or

(ii)               twenty-five percent (25%) of the Net Income for the just
ended Fiscal Year;

provided, however, that the Business Manager may satisfy any obligation under
this Section 12(a) by reducing the amount to be paid the Business Manager under
Section 7 or Section 9 hereunder until the Business Manager has satisfied its
obligations under this Section 12(a); provided, further, that the Board of
Directors, including a majority of the Independent Directors of the Company, may
reduce the amount due under this Section 12(a) upon a finding that the increased
expenses were caused by unusual or nonrecurring factors.

(b)               If, over the full term of the Offering: (i) the aggregate of
all Organization and Offering Expenses exceeds eleven and one-half percent
(11.5%) of the Gross Offering Proceeds; or (ii) all Issuer Costs exceed one and
one-half percent (1.5%) of the Gross Offering Proceeds, the Business Manager or
its Affiliates shall reimburse the Company for, or pay directly, any excess
Organization and Offering Expenses or Issuer Costs incurred by the Company above
these limits.

17 

 

13.              Other Activities of the Business Manager. Nothing contained
herein shall prevent the Business Manager or any Affiliate of the Business
Manager (including the Sponsor) from engaging in any other business or activity
including rendering services or advising on real estate investment opportunities
to any other person or entity.

14.              Term; Termination of Agreement.

(a)                Term; Renewal. The current term of this Agreement began on
February 11, 2019 and will end on February 10, 2020, and, thereafter, will
continue in force for successive one year periods with the mutual consent of the
parties including an affirmative vote of a majority of the Independent
Directors. It is the duty of the Board of Directors to evaluate the performance
of the Business Manager annually before renewing this Agreement, and each
renewal shall be for a term of no more than one year.

(b)               Termination Other than in Connection with a Qualifying
Internalization. Notwithstanding any other provision of the Agreement to the
contrary, this Agreement may be terminated, without cause or penalty, by the
Company upon a vote of a majority of the Independent Directors or by the
Business Manager, in each case by providing no less than sixty (60) days’ prior
written notice to the other party. In the event of the termination of this
Agreement, the Business Manager will cooperate with the Company and take all
reasonable steps requested to assist the Board of Directors in making an orderly
transition of the functions performed hereunder by the Business Manager.

(c)                Termination Pursuant to a Qualifying Internalization. This
Agreement shall terminate on the Completion Date, as described in Section 10 of
this Agreement.

(d)               Obligations Following Termination. If this Agreement is
terminated pursuant to this Section 14, the parties shall have no liability or
obligation to each other including any obligations imposed by Section 2(a)
hereof, except as provided in this Section 14 and in Section 17 and Section 19.
Further, if this Agreement is terminated by the Company pursuant to Section
14(b) after the date on which the Company has mailed or otherwise delivered the
Qualifying Internalization Notice, the parties shall immediately cease all
actions undertaken in connection with the Qualifying Internalization, and shall
take no further actions in connection therewith. If, however, this Agreement is
terminated by the Business Manager pursuant to Section 14(b) after the date on
which the Company has mailed or otherwise delivered the Qualifying
Internalization Notice, the Business Manager shall cooperate with the Company
and take all actions necessary to complete the Qualifying Internalization
pursuant to Section 10(a), prior to the termination of the Agreement.

18 

 

15.              Assignments. The Business Manager may not assign this Agreement
except to a successor organization that acquires substantially all of its
property and carries on the affairs of the Business Manager; provided that
following the assignment, the persons who controlled the operations of the
Business Manager immediately prior thereto (the “Control Persons”), control the
operations of the successor organization, including the performance of duties
under this Agreement; provided, further, that if at any time subsequent to the
assignment the Control Persons cease to control the operations of the successor
organization, the Company may thereupon terminate this Agreement. This Agreement
shall not be assignable by the Company, by operation of law or otherwise,
without the consent of the Business Manager. Any permitted assignment of this
Agreement shall bind the assignee hereunder in the same manner as the assignor
is bound hereunder.

16.              Default, Bankruptcy, etc. At the sole option of the Company,
this Agreement shall be terminated immediately upon written notice of
termination from the Board of Directors to the Business Manager if any of the
following events occurs:

(a)                the Business Manager violates any provisions of this
Agreement and after written notice of the violation from the Company, the
default is not cured within thirty (30) days; or

(b)               a court of competent jurisdiction enters a decree or order for
relief in respect of the Business Manager in any involuntary case under the
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or appoints a receiver liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of the Business Manager or for any
substantial part of its property or orders the winding up or liquidation of the
Business Manager’s affairs not dismissed within ninety (90) days; or

(c)                the Business Manager commences a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or consents to the entry of an order for relief in an involuntary case
under any such law, or consents to the appointment of, or taking possession by,
a receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of the Business Manager or for any substantial part of its property,
or makes any general assignment for the benefit of creditors, or fails generally
to pay its debts, as they become due.

The Business Manager agrees that if any of the events specified in subsections
(b) and (c) of this Section 16 occur, it will give written notice thereof to the
Company within seven (7) days after the occurrence of such event.

19 

 

17.              Action Upon Termination; Survival of Certain Provisions. Except
as otherwise set forth herein, upon termination of this Agreement, including any
termination pursuant to Section 10 of this Agreement, the parties shall have no
further liability or obligation hereunder, provided this Section 17 shall
survive termination of this Agreement. The Business Manager shall not be
entitled to compensation after the date of termination, but shall be paid all
compensation accruing or accrued to the date of termination, or which the
Business Manager has deferred and then elects to be paid at the time of
termination; provided, that (a) with respect to any Business Management Fee
payable under Section 7(a) of this Agreement for the calendar quarter in which
the termination occurred, the Business Manager shall be paid on a pro rata basis
through the date of termination, based on the number of days for which the
Business Manager served as such under this Agreement; and (b) in the event this
Agreement terminates pursuant to a Qualifying Internalization, then with respect
to the incentive fee payable under Section 7(b), the Business Manager, or its
successor or designee, shall be entitled to an incentive fee equal to the
product of: (x) the amount of the incentive fee to which the Business Manager
would have been entitled under Section 7(b) had this Agreement not been
terminated; and (y) the quotient of the number of days elapsed from the
effective date of the Original Agreement through the Completion Date and the
number of days elapsed from the date of the Original Agreement through the date
of the closing of the applicable Incentive Triggering Event.

18.              Actions Upon Termination. In connection with the termination of
this Agreement, the Business Manager shall:

(a)                pay over to the Company all moneys collected and held for the
account of the Company pursuant to this Agreement, after deducting any accrued
or deferred compensation and reimbursement for expenses to which the Business
Manager is entitled;

(b)               deliver to the Board of Directors a full accounting, including
a statement showing all payments collected by the Business Manager and a
statement of all money held by the Business Manager, covering the period
following the date of the last accounting furnished to the Board of Directors to
the date of termination;

(c)                deliver to the Board of Directors all property and documents
of the Company then in the custody of the Business Manager; and

(d)               cooperate with the Company and take all reasonable steps
requested by the Company to assist the Board of Directors in making an orderly
transition of the functions performed by the Business Manager.

20 

 

19.              Non-Solicitation. Except as otherwise provided in Section 10
hereof, during the period commencing on the date the Original Agreement was
entered into and ending one year following the termination of this Agreement,
the Company shall not, without the Business Manager’s prior written consent,
directly or indirectly: (i) solicit, induce, or encourage any person, including
any Key Person, to leave the employment or other service of the Business Manager
or any of its Affiliates to become employed by the Company or any of its
subsidiaries; or (ii) hire or offer to hire, on behalf of the Company or any
other Person, firm, corporation or other business organization, any employee of
the Business Manager or any of its Affiliates, including any Key Person.
Further, except as otherwise provided in Section 10 hereof, with respect to any
person who left the employment of the Business Manager or any of its Affiliates
(x) during the term of this Agreement or (y) within six months immediately after
the termination of this Agreement, the Company shall not, without the Business
Manager’s prior written consent, directly or indirectly hire or offer to hire on
behalf of the Company or any other Person, firm, corporation or other business
organization, that person during the six months immediately following his or her
cessation of employment.

20.              Tradename and Marks. The Company has entered into a license
agreement granting the Company the right, subject to the terms and conditions of
the license agreement, to use the “Inland” name and marks.

21.              Amendments. This Agreement shall not be amended, changed,
modified or terminated, or the obligations hereunder discharged, in whole or in
part except by an instrument in writing signed by both parties hereto, or their
respective successors or assigns, or otherwise provided in Section 10 of this
Agreement.

22.              Successors and Assigns. This Agreement shall inure to the
benefit of, and shall bind, any successors or assigns of the parties hereto.

23.              Governing Law. The provisions of this Agreement shall be
governed, construed and interpreted in accordance with the internal laws of the
State of Illinois without regard to its conflicts of law principles.

24.              Liability and Indemnification.

(a)                The Company shall indemnify the Business Manager and its
officers, directors, employees and agents (individually an “Indemnitee,”
collectively the “Indemnitees”) to the same extent as the Company may indemnify
its officers, directors and employees under its Charter and bylaws so long as:

(i)                 the Board of Directors has determined, in good faith, that
the course of conduct that caused the loss, liability or expense was in the best
interests of the Company;

(ii)               the Indemnitee was acting on behalf of, or performing
services on the part of, the Company;

21 

 

(iii)             the liability or loss was not the result of negligence or
misconduct on the part of the Indemnitee; and

(iv)             any amounts payable to the Indemnitee are paid only out of the
Company’s net assets and not from any personal assets of any Stockholder.

(b)               The Company shall not indemnify any Indemnitee seeking
indemnification for losses, liabilities or expenses arising from, or out of, an
alleged violation of federal or state securities laws (“Securities Claims”)
unless one or more of the following conditions are met:

(i)                 there has been a successful adjudication for the Indemnitee
on the merits of each count involving alleged material Securities Claims as to
such Indemnitee;

(ii)               the Securities Claims have been dismissed with prejudice on
the merits by a court of competent jurisdiction as to such Indemnitee; or

(iii)             a court of competent jurisdiction approves a settlement of the
Securities Claims and finds that indemnification for the costs of settlement and
related costs should be made and the court considering the request has been
advised of the position of the Securities and Exchange Commission and of the
published opinions of any state securities regulatory authority in which
securities of the Company were offered and sold as to indemnification for
Securities Claims.

(c)                The Company shall advance amounts to Indemnitees entitled to
indemnification hereunder for legal and other expenses and costs incurred as a
result of any legal action for which indemnification is being sought only if all
of the following conditions are satisfied:

(i)                 the legal action relates to acts or omissions with respect
to the performance of duties or services by the Indemnitee for or on behalf of
the Company;

(ii)               the legal action is initiated by a third party who is not a
Stockholder or the legal action is initiated by a Stockholder acting in his or
her capacity as such and a court of competent jurisdiction specifically approves
advancement; and

(iii)             the Indemnitee receiving advances undertakes in writing to
repay the advanced funds to the Company, together with the applicable legal rate
of interest thereon, in cases in which the party is found not to be entitled to
indemnification.

22 

 

25.              Notices. All notices, requests or demands to be given under
this Agreement from one party to the other (collectively, “Notices” and
individually a “Notice”) shall be in writing and shall be given by personal
delivery, or by overnight courier service for next Business Day delivery at the
other party’s address set forth below, or by telecopy transmission at the other
party’s facsimile telephone number set forth below. Notices given by personal
delivery (i.e., by the sending party or a messenger) shall be deemed given on
the date of delivery. Notices given by overnight courier service shall be deemed
given upon deposit with the overnight courier service and Notices given by
telecopy transmission shall be deemed given on the date of transmission provided
such transmission is completed by 5:00 p.m. (sending party’s local time) on a
Business Day, otherwise such delivery shall be deemed to occur on the next
succeeding Business Day. If any party’s address is a business, receipt, or the
refusal to accept delivery, by a receptionist or by any Person in the employ of
such party, shall be deemed actual receipt by the party of Notices. Notices may
be issued by an attorney for a party and in such case such Notices shall be
deemed given by such party. The parties’ addresses are as follows:

If to the Company:

Inland Real Estate Income Trust, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Attention: Mr. Mitchell A. Sabshon

Telephone: (630) 218-8000

Facsimile: (630) 218-2218

    If to the Business Manager:

IREIT Business Manager & Advisor Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Attention: Ms. Roberta S. Matlin

Telephone: (630) 218-8000

Facsimile: (630) 547-9234

 

Any party may at any time give notice in writing to the other party of a change
of its address for the purpose of this Section 25.

26.              Conflicts of Interest and Fiduciary Relationship to the Company
and to the Company’s Stockholders. The Company and the Business Manager
recognize that their relationship is subject to various conflicts of interest.
The Business Manager, on behalf of itself and its Affiliates, acknowledges that
the Business Manager has a fiduciary relationship to the Company and to the
Stockholders. The Business Manager, on behalf of itself and its Affiliates,
shall endeavor to balance the interests of the Company with the interests of the
Business Manager and its Affiliates in making any determination where a conflict
of interest exists between the Company and the Business Manager or its
Affiliates.

27.              Headings. The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.

[Remainder of this page intentionally left blank]

23 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

COMPANY:   BUSINESS MANAGER:       Inland Real Estate Income Trust, Inc.   IREIT
Business Manager & Advisor Inc.             By: /s/ Mitchell A. Sabshon   By:
/s/ Roberta S. Matlin Name: Mitchell A. Sabshon   Name: Roberta S. Matlin Its:
President and Chief Executive Officer   Its: Vice President                  

 

 

24 

 

Schedule 2(t)

The Business Manager has entered into the Service Provider Agreements with
certain Affiliates of the Sponsor, as summarized below (as used in this Schedule
2(t), the “Service Providers”), to arrange for the services and licenses to be
provided by the Business Manager under this Agreement, as summarized below.

•Insurance and Risk Management Services. Inland Risk and Insurance Management
Services, Inc., or “IRIM,” will provide insurance and risk management services,
including negotiating and obtaining insurance policies, managing and settling
claims and reviewing and monitoring the Company’s insurance policies. IRIM will
receive a portion of commissions paid by insurance companies to third party
brokers for placing insurance policies for the Company. So long as IRIM receives
commissions in an amount sufficient to cover operating expenses, the Company
will not pay any fees or reimbursements for the services provided by IRIM.

•Institutional Investor Relationship Services. Inland Institutional Capital
Partners Corporation, or “ICAP,” will provide advice regarding the Company’s
current market position, secure institutional investor commitments, and form
joint ventures with unaffiliated operating partners, each as requested by the
Business Manager. The Business Manager will pay ICAP any fees or expenses
related to the services it provides for the Company. The Company will not
reimburse ICAP for any expenses incurred in providing these services.

•Investment Advisory Services. Inland Investment Advisors, Inc., or “Inland
Advisors,” will provide investment advisory agreement services. This agreement
will grant Inland Advisors full discretionary authority to invest or reinvest
certain of the Company’s assets in securities of publicly traded and privately
held entities, and will give Inland Advisors the power to act as the Company’s
proxy and attorney-in-fact to vote, tender or direct the voting or tendering of
these securities. The Business Manager will assign to Inland Advisors any
portion of the annual business management fee that it earns on the Company’s
investments in securities. The Company will not reimburse Inland Advisors for
any expenses incurred in providing these services.

•Mortgage Placement Services. Inland Mortgage Brokerage Corporation, or “IMBC,”
and Inland Commercial Mortgage Corporation, or “ICMC,” will place mortgages for
the Company, as requested by the Business Manager.

•Mortgage Servicing. Inland Mortgage Servicing Corporation, or “IMSC,” will
service mortgages for the Company, as requested by the Business Manager.

25 

 

•Software License. ICS will grant the Business Manager a non-exclusive and
royalty-free right and license to use and copy software owned by ICS and to use
certain third party software according to the terms of the applicable third
party licenses to ICS, all in connection with the Business Manager’s obligations
under the Agreement. ICS will provide the Business Manager with all upgrades to
the licensed software, as available.

•Master Services Agreement. The Inland Real Estate Group, LLC will provide
services related to communications, technology, office services, personnel and
property tax.

 

 

26